On order of the Court, the application for leave to appeal the October 16, 2018 order of the Court of Appeals is considered. With regard to the defendant's claim of new evidence, leave to appeal is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). With regard to defendant's request to reissue the judgment of sentence, leave to appeal is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. In all other respects, leave to appeal is DENIED, because the defendant's motion for relief from judgment is prohibited by MCR 6.502(G). The motion to stay is DENIED.